department of the treasury internal_revenue_service washington d c 2yq tax_exempt_and_government_entities_division date pec contact person identification_number telephone number nts cde oo _ do t legend m state trust advisory committee x y dear sir or madam this is in response to m’s request for a ruling that it is a qualified_state_tuition_program operating as a savings program exempt from federal_income_tax under sec_529 of the internal_revenue_code code m was established pursuant to authorizing legisiation enacted by the state legislature the authorizing legislation provides that the purpose of the legislation is to promote and enhance the affordability and accessibility of higher education for residents of the state m was established as a_trust under the authorizing legislation which provides that the state’s treasurer shall serve as m’s sole trustee the authorizing legislation provides that the state treasurer shall take any_action necessary to ensure that the trust be exempt from taxation as a qualified_state_tuition_program under sec_529 of the code program the authorizing legislation also provides in part that the state treasurer on behalf of m shall have the authority to adopt rules relating to the following receive and invest the monies in trust in any instruments obligations securities or property as provided by the legislation establish consistent terms for each participation_agreement bulk deposit coupon or installment payments to enter into one or more contractual agreements to obtain insurance in connection with m’s property assets activities or deposits or contributions to m to apply for accept and expend gifts grants or donations from public or private sources to enable m to carry out its objectives to adopt regulations to sue and be sued to establish one or more funds within m and maintain separate_accounts for each beneficiary and to take any other action necessary to carry out the purposes of the legislation the trust advisory committee committee which was established pursuant to state legislation evaluates the program and reports to the joint standing committees of the general assembly at least annually on m the committee is comprised of the treasurer as trustee the commissioner of higher education the secretary of the office of policy and management the co-chairpersons and ranking members of the joint standing committees of the general assembly having cognizance of matters relating to education and finance revenue and bonding or their designees one student financial aid officer and one finance officer at a public institution_of_higher_education in the state each appointed by the board_of governors of higher education and one student financial aid officer and one finance officer at an independent institution_of_higher_education in the state each appointed by the state conference of independent colleges - under the authorizing legislation the state treasurer also has the responsibility of preparing a financial report to the governor on the operations of m including the receipts disbursements assets investments and liabilities and administrative costs of the trust for the prior fiscal_year the treasurer will also make the report available to the committee and program participants under the authorizing legislation m is required to make an annual financial report to the governor on the operations of m including the receipts disbursements assets investments and liabilities and administrative costs of m for the prior fiscal_year additionally the report shall be sent to the committee and the report shall be made available to each account owner and designated_beneficiary m's sole activity is the administration of the state sponsored college tuition savings program m was established to permit account owners to save for qualified_higher_education_expenses of designated beneficiaries m’s authorizing legislation provides that qualified_higher_education_expenses has the same meaning as defined in sec_529 of the code and an eligible education institution has the same meaning as defined in sec_529 of the code m has contracted with an independent entity referred to herein as the program manager’ to serve as m’s program manager pursuant to a contract referred to herein as the management_contract under the management_contract the program manager’s responsibilities for the program include investment management investment advice marketing individual_account maintenance and other accounting functions collecting contributions processing withdrawals providing customer services and sales and additional administrative services related to the program among other things the program manager manages the program in accordance with the qualified_state_tuition_program requirements and regulations under sec_529 maintains adequate account records segregating each account from all other accounts and provides m with the information and data compilations necessary to permit preparation of the statements or reports required in connection with the program provides m with access to the program manager's books_and_records pertaining to the management_contract provides m generally with copies of all regulatory filings and reports applicable to the program made by the program manager during the term of the management_contract or while the program manager is holding any accounts holds all accounts that have been established pursuant to participation agreements for the benefit of the beneficiaries in accordance with rules of the program defined in the program as program disclosure booklet and treasurer's regulations and collectively referred to herein as program rules an account owner is required to submit a participation_agreement to open an education savings account on behalf of a designated_beneficiary a designated_beneficiary is not required to be a member_of_the_family of the account owner the program rules have no residency requirements for participation by account owners or beneficiaries the program rules permit a change in designated beneficiaries provided that the substitute beneficiary is a member_of_the_family as that term is defined in sec_529 of the code of the former beneficiary the program rules provide that m shall maintain a separate_account for each designated_beneficiary the program rules also require that the program manager maintains separate records for each account and issue quarterly and annual statements to program participants the statements will include the account's beginning balance aggregate contributions year-to-date withdrawals earnings credited to the account during the reporting_period and total value of the account at the end of the period the program rules do not impose a limit on the number of accounts that may be opened for one designated_beneficiary by different account owners contributions may not be made to any account for a designated_beneficiary if the aggregate baiance of all accounts in the program for that designated_beneficiary exceeds the product of one year of qualified_higher_education_expenses as defined in sec_529 of the code at the most expensive undergraduate educational_institution eligible for the program multiplied by seven years defined in the program as the account balance limit on contributions additional contributions for a designated_beneficiary shall not be permitted if at the time of the contribution the aggregate balance of all accounts within the program for that designated_beneficiary has reached the account balance limit on contributions m’s program rules provide that m may accept contributions to an account only to the extent that such contributions do not cause the amount invested in the aggregate in all accounts contributions and earnings established for the benefit of the same designated_beneficiary to exceed the account balance limit on contributions this limitation is reasonably constructed to ensure that contributions shail not exceed the amount that is estimated to be necessary to provide for the qualified higher education - expense of the designated-beneficiary the program rules further provide that contributions for any beneficiary will not be accepted if the amount of the contribution g would cause the aggregate in all accounts held for that beneficiary to exceed the account balance limit on contributions m's authorizing legislation provides that contributions to accounts may be made only in cash m’s program rules further provide that contributions to an account may be made by check money order automatic contribution plan payroll deduction electronic funds transfer including telephone purchase option from a bank account designated by the account owner or a transfer from another qualified_state_tuition_program m's program rules prohibit the use by any program participant or the designated_beneficiary of any interest in the savings program or any portion of such interest as security for a loan the participation_agreement confirms this prohibition under the terms of a management agreement between the trustee and the program manager the program manager is required to manage trust assets in accordance with a specified set of investment guidelines that do not permit any variation in investment strategy based on the investment desires of any particular account owner or designated_beneficiary however at the time of making a contribution to the program an account owner may choose among three investment strategies offered by the program the program offers a managed allocation option that is based solely on the age of the designated_beneficiary the investment allocation may change over time becoming less risky as the designated_beneficiary nears matriculation the program offers a high equity_option in which to percent of the assets are invested in a particular fund of the program manager the program offers a principal pius interest option where the program allocates contributions to a money market fund but will subsequently allocate such assets to a funding agreement issued by an affiliate of the program manager to the trust the funding agreement provides for a guarantee to the trust of all principal and a minimum rate of return of three percent per annum and offers the opportunity for additional returns options and are not based on the age of the designated_beneficiary an account owner may allocate new contributions to an account for investment in any one ora combination of the investment options an account owner may choose a different investment option or options once per calendar_year without changing the designated_beneficiary and at the time that the designated_beneficiary of an account is changed to a new beneficiary the selection of a new investment option at the same time as a change in beneficiary may occur through three different procedures the account owner may withdraw money from an existing account and within days of the withdrawal make a deposit to a different account with a new beneficiary the account owner may request that money in an existing account be transferred directly to a different account with a new beneficiary or the account owner may request that the designated_beneficiary for the account be sv changed to a new beneficiary in each case described above when there is a change in beneficiary the new beneficiary must be a member_of_the_family of the old beneficiary within the meaning of sec_529 of the code m’s program rules provide that each prospective account owner must submit a participation_agreement to establish an account account owners can elect to make periodic contributions to the account through electronic funds transfers each such periodic contribution must be at least x dollars election is not made program participants are required to make an initial minimum contribution of at least y dollars in cases where the periodic contribution each account established by an account owner will be maintained on behalf of a designated_beneficiary contributions and earnings on each account will be held in trust by m on behalf of the designated_beneficiary earnings from investment in an account are exempt from state_income_tax if used to pay for the qualified_higher_education_expenses of a designated_beneficiary the program rules provides that no penalty will be assessed for the following distributions from an account i distributions that are paid directly to an eligible_educational_institution as that term is defined under sec_529 of the code to cover qualified_tuition_and_related_expenses pursuant to an invoice from the institution ii distributions made pursuant to written requests that are accompanied by proof of payment that is sufficient to establish a conclusion that the distribution is to be used for qualified higher educational expense iii distributions that are paid to the account owner pursuant to a distribution notice that includes documentation of the death or disability of the designated_beneficiary or iv distributions that are paid to the account owner pursuant to a distribution notice which includes documentation of the receipt by the designated_beneficiary of a full or partial scholarship waiver of tuition or similar benefit as described in sec_135 or c of the code in an amount that is not less than the amount of the distribution the documentation referred to in the program rules is written third-party documentation an account owner may request a distribution prior to submitting proof of payment of qualified_higher_education_expense in which case the program manager will retain an amount sufficient to pay the penalty set_aside this amount and then if proof of payment is not submitted within days of the distribution the program retains the penalty the program rules and participation_agreement provide that in cases of distribution for reasons other than those stated above the amount of the distribution will be reduced by a penalty equal to ten percent of the earnings portion of the distribution in an account or an account is closed m will prepare a bill for the unpaid penalty amount and collect this from the account owner or the beneficiary if a penalty is due but insufficient funds remain s -t- m’s program rules include a certification on its qualified_withdrawal form to advise the program if either the account owner or the designated_beneficiary receive a refund from an eligible_educational_institution at the end of each year in which a distribution for a qualified_higher_education_expense was made and at the end of the next year sec_529 of the code provides for the exemption from federal_income_tax of qualified_state tuition_programs sec_529 of the code provides that the term ‘qualified state tuition program’ means a program established and maintained by a state or agency_or_instrumentality thereof -- a under which a person -- i may purchase tuition credits or certificates on behalf of a designated_beneficiary which entitle the beneficiary to the waiver or payment of qualified_higher_education_expenses of the beneficiary or ii may make contributions to an account which is established for the purpose of meeting the qualified_higher_education_expenses of the designated_beneficiary of the account and b which meets the other-requirements of this subsection sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it provides that purchases or contributions may only be made in cash sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it imposes a more than de_minimis penalty on any refund of earnings from the account which are not -- a used for qualified_higher_education_expenses of the designated_beneficiary b made on account of the death or disability of the designated_beneficiary or c made on account of a scholarship or allowance or payment described in sec_135 b or c of the code received by the designated_beneficiary to the ‘extent the amount of the refund does not exceed the amount of the scholarship allowance or payment dollar_figure-- sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it provides separate_accounting for each designated_beneficiary sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it provides that any contributor to or designated_beneficiary under such program may not directly or indirectly direct the investment of any contributions to the program or any earnings thereon sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program if it allows any interest in the program or any portion thereof to be used as security for a loan sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it provides adequate safeguards to prevent contributions on behalf of a designated_beneficiary in excess of those necessary to provide for the qualified_higher_education_expenses of the beneficiary notice_2001_55 irb date provides that a program does not violate sec_529 of the code if it permits a change in the investment strategy selected for an account once per calendar_year and upon a change in the designated_beneficiary of the account the notice provides that to qualify under this special rule a program must allow participants to select only from among broad-based investment strategies designed exclusively by the program i n addition the program must establish procedures and maintain records to prevent a change in investment options from occurring more frequently than once per calendar_year or upon a change in the designated_beneficiary of the account the notice provides that sec_529 programs and their participants may rely on the notice pending the issuance of final regulations under sec_529 of the code m was established as a_trust pursuant to legislation enacted by the state legislature under the authorizing legislation m’s trustee the state treasurer will have the authority to establish rules and regulations governing the operation of the program m’s sole trustee is the state treasurer the state’s treasurer will also serve on the committee which will evaluate the program and report on the program annually to the joint standing committees of the state’s general assembly the committee members include the commissioner of higher education the secretary of the office of policy and management the co-chairpersons and ranking members of the joint standing committees of the general assembly having cognizance of matters relating to education and finance revenue and bonding or their designees one student financial aid officer and one finance officer at a public institution_of_higher_education in the state each sec_3 appointed by the board_of governors of higher education one student financial aid officer and one finance officer at an independent institution_of_higher_education in the state each appointed by the state conference of independent colleges the membership of the committee and the role of the state treasurer demonstrate the state's continuing interest in the administration and management of m m will provide for the operation of a savings program as described in sec_529 of the code for the purpose of meeting the qualified_higher_education_expenses as defined in sec_529 of the code of designated beneficiaries within the meaning of sec_529 of the code the interest and dividend income on the contributions to an account are exempt from the state’s income_tax to the extent used to pay qualified_higher_education_expenses of the designated_beneficiary thereby giving the state a financial stake in the program as noted above the state treasurer serves as sole trustee of m and serves on the committee that is responsible for evaluating and reporting on the program the state has demonstrated that it sets the terms and conditions of the program and is actively involved on an ongoing basis in the administration of the program m's authorizing legislation provides that payments to the program can only be made in cash in accordance with sec_529 of the code m’s program rules further provide that payment may be made by check money order automatic contribution plan payroll deduction electronic funds transfer including telephone purchase option from a bank account designated by the account owner or a transfer from another qualified_state_tuition_program in the case of any distribution other than a distribution used exclusively for the payment of qualified_higher_education_expenses or made on account of the death or disability of the designated_beneficiary or the receipt by the designated_beneficiary of a scholarship tuition waiver or similar benefit as provided in sec_135 or c of the code in an amount that is not less than the amount of the distribution the amount of the distribution will be reduced by a penalty equal to ten percent of the earnings portion of the distribution the amount of the penalty is sufficient to discourage individuals who do not intend to save for higher education expenses from investing in an account with m in order to obtain deferral of income for federal_income_tax purposes m will implement as part of its normal operations a procedure to collect the penalty amount where the program participant or the beneficiary has received a refund and distributions have not been used for qualified_higher_education_expenses therefore m will impose more than a de_minimis penalty on refunds of earnings as required by sec_529 of the code m-will maintain a-separate account for each designated_beneficiary and will provide reports to the program participants at least annually showing account activity for the i relevant period pursuant to sec_529 of the code the reports will include the value of each account and the activity in the account including distributions made from the account m's program rules ensure that program participants and designated beneficiaries will not have the power directly or indirectly to direct the investment of earnings or contributions to the program pursuant to sec_529 of the code m's trustee and program manager will have the responsibility for making investment decisions and developing investment strategies for funds held by the trust at the time of making a contribution to the program account owners have the option of selecting from among different investment options offered by the program having different risk levels m also permits an account owner to change investment strategy selected for a designated_beneficiary once per calendar_year without changing the designated_beneficiary and upon a change in the designated_beneficiary of the account the ability to select prior to making a contribution from among various investment options offered by the program or to change investment options offered by the program once per calendar_year without changing the designated_beneficiary and when there is a change in the designated_beneficiary does not constitute the power to directly or indirectly direct investments as described in sec_529 amounts contributed to the program will be heid in trust for the benefit of designated beneficiaries consistent with sec_529 of the code m's program rules do not permit the program participants or designated beneficiaries to use the account as security for a loan m's program rules limit contributions so that the total investment in all accounts for a designated_beneficiary does not exceed seven times the cost of tuition fees and room and board at the most expensive undergraduate educational_institution eligible for the program m will maintain records to ensure that the amounts contributed on behalf of each designated_beneficiary are not in excess of the funds required to meet the qualified_higher_education_expenses of the beneficiary pursuant to sec_529 of the code based on the above we rule that m meets the requirements for exemption from federal_income_tax as a qualified_state_tuition_program described in sec_529 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent a s o there are no final regulations for sec_529 of the code please be advised that the validity of this ruling may be affected by the issuance of final regulations as well as any transitional rules contained therein because this letter could help resolve any future questions about m's exempt status please keep a copy of this ruling in the organization's permanent records sincerely signed robert c harper jr robert c harper jr manager exempt_organizations technical group sb
